EXHIBIT 10.1

  

Strategic Alliance Agreement

 

This agreement is made and entered into this sixth day of June, 2017 by and
between Bravatek Solutions, Inc., a corporation organized under the laws of the
State of Colorado, ("Bravatek"), with an address at 2028 East Ben White
Boulevard., Unit # 240-2835, Austin, Texas 78741 and Helpcomm, Inc. (HELPCOMM),
a corporation with a principal place of business located at the following
address:

 

8760 Virginia Meadows Drive,

Manassas, VA 20109

 

Whereas, Bravatek is a corporation, which has technical expertise in
security-related software, tools and systems/services (including telecom
services) to support, deploy and test its current and potential customers’ most
critical initiatives.

 

Whereas, HELPCOMM is a corporation engaged in the business of providing telecom
construction services.

 

Whereas, the parties desire to enter into a business relationship which will
designate Bravatek as the lead for obtaining financing and provide management
expertise for the purpose of promoting HELPCOMM’s services, as well as executing
orders and after-sales support of HELPCOMM’s standard and custom services, and
capabilities in the field of telecom services (the “Services”).

 

Now therefore, the parties mutually agree to enter into a strategic alliance
under the following terms and conditions:

 



1) Duties of Bravatek

 

 

 

Bravatek agrees to serve as the exclusive, Strategic Alliance Partner for
HELPCOMM. In this capacity, Bravatek will use its best efforts to provide the
following services to HELPCOMM:

 

 





 

a.

Bravatek will provide no less than two hundred thousand dollars ($ 200,000.00)
in business expansion funding to HELPCOMM as consideration due under this
Agreement ($ 200,000.00) to be paid within ten (10) business days of execution
of this agreement by both parties. After the initial funding, the parties will
meet on a quarterly basis to review progress under this Agreement and Bravatek
will provide up to an additional one hundred thousand dollars ($ 100,000.00) per
fiscal quarter. Both parties agree that the funding will be distributed and
administered by Pauline Ewald as approved by Thomas Cellucci. In the event that
Pauline Ewald is unable or unwilling to serve as the overall Project Manager,
Bravatek and HELPCOMM will mutually agree in writing to hire and/or contract
with another individual to serve in this role. All material goods purchased in
furtherance of HELPCOMM’s field operations will be titled to Bravatek and remain
the property of Bravatek unless otherwise agreed in writing. Any residual
materials remaining after the specific job competition will become the property
of Helpcomm.



 

  1

   



 





 

b.

Provide a quarterly Pipeline or sales lead report to HELPCOMM monthly which
contains a 3-month rolling forecast of potential sales.

 

 

 

 

c.

Follow-up on sales leads that HELPCOMM is actively engaged with or believes is
appropriate.

 

 

 

 

d.

Provide HELPCOMM with any promotional materials, technical papers, white papers,
proposals, etc. prior to publication or delivery to prospective clients.

 

 

 

 

e.

Bravatek will consider providing additional short term funding for projects. As
an example of funding needs: T-Mobile new site builds cost $35,000.00 on average
per job. It takes 90 days from project complete to get paid. Once paid, HELPCOMM
will send Bravatek the sum of $35,000.00 plus a 3% funding fee. Bravatek will
also get the 40% of the net profits secured by this Agreement in addition to
this repayment with interest.



 



2) Duties of HELPCOMM

 

 

 

HELPCOMM agrees to use its best efforts to promote and support sales and
after-sales support of Bravatek by:



 



 

a.

Listing Bravatek in all appropriate sales and marketing materials as an
exclusive alliance partner. Helpcomm agrees to activate or reactivate their
website upon execution of this Agreement. Bravatek will reimburse up to one
hundred dollars ($ 100.00) of the cost to establish or re-establish an internet
presence for Helpcomm.

 

 

 

 

b.

Provide timely responses to both technical and administrative questions posed by
Bravatek.

 

 

 

 

c.

Promote Bravatek’s product and service offerings whenever possible.

 

 

 

 

d.

Aid Bravatek in the writing of any technical/marketing/sales documents when
requested and participate in mutually-agreed upon sales calls

 

 

 

 

e.

Provide job related Purchase Orders to Bravatek for administration, accounting
and distribution that will be shared with HELPCOMM. Provide bi-weekly payroll
reports to Bravetek for payroll related jobs.



 



3) Obligations of the Parties

 

 

Bravatek and HELPCOMM agree to jointly:



 



 

a.

Develop and implement a joint Business Marketing Strategy whereby targeted
markets/potential client-types/applications are mutually agreed upon;

 

 

 

 

b.

Support each other in all agreed-upon technical, marketing and promotional
efforts;

 

 

 

 

c.

Develop a joint strategy for developing new product/services/capabilities to
mutually benefit both parties;

 

 

 

 

d.

Utilize each other as Preferred Vendors for services whenever possible upon
mutual agreement.



 

  2

   



 



4) Compensation

 

 

In consideration of the provision by Bravatek of no less than two hundred
thousand dollars ($ 200,000.00) in expansion funding and comprehensive project
management consulting, HELPCOMM agrees that all net proceeds and/or profits
resulting from services performed by HELPCOMM pursuant to the expansion funding
will be shared with Bravatek. Sixty percent (60%) of net proceeds or profits
after expenses will be allotted to HELPCOMM. Forty percent (40%) of net proceeds
or profits will be allotted to Bravatek. For the purposes of this Agreement,
profits shall be defined as net revenue minus reasonable expenses for payroll
for field crews, materials required to perform work on sites assigned to the
Bravatek expansion effort and lease or purchase of necessary equipment. The
parties are agreed that the profits proceeding from work performed pursuant to
the expansion investment will not include a debit for real estate, rent or
purchase of executive office space or salaries for the Helpcomm executive staff.
Bravatek will review any other reasonable debits from gross revenue generated by
the expansion efforts on a case by case basis.

 

 

For purpose of this agreement profits and losses shall be defined as NET job
revenue less direct project cost.

 

 





 

a.

Direct project cost shall be deducted as cost incurred for materials, payroll,
employee benefits, sub-contractors and equipment utilized on the job.

 

 

 

 

b.

Payroll and benefits are inclusive of employees specifically utilized on the to
include field workers and mutually agreed upon project managers.

 

 

 

 

c.

Benefits include payroll taxes (company portion), health insurance (company
portion), workers comp insurance, per diem, and reimbursements.

 

 

 

 

d.

Helpcomm owned equipment trucks where an equipment fee for job use will need to
be established.

 

 

 

 

Accountings and distributions will be made on Fridays or any other agreed time
of every week where fees and income are collected.

 

 

 





5) Exclusivity

 

 

HELPCOMM hereby expressly covenants to maintain Bravatek as their exclusive
strategic alliance partner for the duration of this Agreement.



 

  3

   



 



6) Confidentiality

 

 

"Confidential information" shall mean any and all technical and non-technical
information, documents and materials related to client projects of party and
Services, services and business of each of the parties. HELPCOMM and Bravatek
agree to maintain in strict confidence and not to disclose or disseminate, or to
use for any purposes other than performance of the projects, the Confidential
Information disclosed.

 

 

The obligation of non-disclosure shall not apply to the following:

 

 





 

a.

Information at or after such time that is publicly available through no fault of
either party

 

 

 

 

b.

Information at or after such time that is disclosed to either party by a third
party entitled to disclose such information

 

 

 

 

c.

Information which is required by law to be disclosed to federal, state or local
authorities.

 

 

 





7) Term of Confidentiality

 

 

For a period of five (5) years after termination of this Agreement, the parties
shall treat as confidential all information and take every reasonable precaution
and use all reasonable efforts to prevent the unauthorized disclosure of the
same. The parties agree to take all steps reasonably necessary and appropriate
to ensure that their employees, agents, and/or assistants treat all information
as confidential and to ensure that such employees, agents, and/or assistants are
familiar with and abide by the terms of this Agreement.

 

 

8)

Term

 

 

 

The term of this Agreement is twelve (12) months from the date hereof, and will
be automatically renewed for one (1) additional twelve-month period unless
either party shall notify the other in writing of its intention not to renew.
Such notice must be given ninety (30) days prior to expiration of the original
term. This Agreement may also be terminated by either party upon ninety (30)
days written notice. If at any time either party exercises there right to
terminate the contract as defined above a final accounting of current jobs will
occur and any remaining money due to either party for the cost advanced or
profit split will be reconciled and remitted to the receiving party within 60
days. Under any termination event Helpcomm shall not be required to repay
Bravetek nor their assigns any money advanced to Helpcomm under this agreement
excluding any short-term advances spelled out in Section 1 E of this agreement.



 

  4

   



 



9) Notices

 

 

Any notices required under this Agreement shall be delivered to:

 

 

 

Bravatek Technologies, Inc.

2028 E. Ben White Blvd.,

Unit #240-2835,

Austin, Texas 78741

 

Helpcomm, Inc.

www.helpcomm.com

8760 Virginia Meadows Drive

Manassas, VA 20109



 



10) Governing Law

 

 

This Agreement is entered into in the State of Colorado and shall be interpreted
according to the laws of the State of Colorado.

 

 





11) Indemnification

 

 

HELPCOMM shall indemnify Bravatek , its directors, officers and employees, for
any and all damages, costs, expenses, and other liabilities, including
reasonable attorney's fees and court costs incurred in connection with any
third-party claim, action or proceeding arising from the negligence or
intentional misconduct of HELPCOMM or breach of HELPCOMM of any of its
obligations under this Agreement.

 

 

Bravatek shall indemnify HELPCOMM, its directors, officers and employees, for
any and all damages, costs, expenses, and other liabilities, including
reasonable attorney's fees and court costs, incurred in connection with any
third-party claim, action or proceeding arising from the negligence or
intentional misconduct of Bravatek or breach of Bravatek of any of its
obligations under this Agreement.

 

 





12) Modifications

 

 

No changes or modifications of this Agreement or any of its terms shall be
deemed effective unless in writing and executed by the parties hereto.



 

  5

   



 



13) Assignment

 

 

This Agreement shall not be assignable by either party without the prior written
consent of the other party.

 

 





14) Entire Agreement

 

 

This Agreement represents the complete and entire understanding between the
parties regarding the subject matter hereof and supersedes all prior
negotiations, representations, or agreements, either written or oral, regarding
this subject matter. Note that this agreement is not intended to create a
partnership, and that the parties are not partners and do not have the authority
to bind the other party to legal obligations.

 

 





15) Projection

 

 

Both parties agree that the expected gross revenue resulting from work and
services to be performed under this Agreement will be no less than six million
five hundred thousand dollars ($ 6,500,000.00).



  

  6

   



 

This Agreement shall not be considered accepted, approved or otherwise effective
until signed by the appropriate parties.

 

 



Bravatek Technologies, Inc.

 

Helpcomm, Inc.

 

By:

/s/ Thomas Cellucci

 

By:

/s/ Johnny Bolton

Name:

Thomas Cellucci

 

Name:

Johnny Bolton

Title:

Chief Executive Officer

 

Title:

President

Date:

06/07/2017

 

Date:

06/06/2017

 



  



 

7

